“Case 1:19-cv-04799-ALC Document 32 Filed 01/15/20 Page 1 of 1

 ANEWYORK ©’ - ATLANTA

_- LONDON | oo, uane orris BALTIMORE
SINGAPORE . / WILMINGTON
PHILADELPHIA : . FIRM and AFFILIATE OFFICES MIAMI
“CHICAGO. : ae BOCA RATON
WASHINGTON, DC. PITTSBURGH
_SAN FRANCISCO ANTHONY J. COSTANTINI NEWARK
SILICON VALLEY = DIRECT DIAL: +1 212 692 1032 LAS VEGAS
SAN DIEGO PERSONAL FAX: +1 212 202 4715 CHERRY HILL
SHANGHAI | mo E-MAIL: AJCostantini@duanemorris.com - LAKE TAHOE
BOSTON MYANMAR
HOUSTON wwiv.duanemorris.com OMAN
’* LOS ANGELES A GCC REPRESENTATIVE OFFICE
HANOI OF DUANE MORRIS
HOCHIMINHCITY . MEXICO CITY

ALLIANCE WITH
MIRANDA & ESTAVILLO
-. SRLLANKA

January 15, 2020 ALLIANCE WITH
L . GOWERS INTERNATIONAL
BY. ECF. & EMAIL
Honorable Andrew’'L. Carter, Jr.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: _Lovati et al v. Petrédleos de Venezuela, S.A., — 1:19-cv-04799
Your.Honor:

We represent the plaintiffs in the above-captioned case. The defendant in the above-
caption case has made a Motion to Dismiss the Complaint, or, in the Alternative, a Motion to
Stay. This motion‘has been fully briefed and a request for oral argument has been made.

Yesterday, Judge Nathan denied a motion to stay in two other cases, Red Tree
Investments, LLC v. Petréleos de Venezuela, S.A., 1:19-cv-2519-AJN and Red Tree Investments,

LLC y, Petroleos de Venezuela, S.A., 1:19-cv-2523-AJN. A copy of Judge Nathan’s opinions,
which are pertinent to Defendant’s motion herein, are attached.

Anthgny J. Costantini

AJC/ gg
Enclosures

cc: Dennis H. Tracey, III, Esq. (Via ECF & E-mail)

DUANE MORRIS ttP

 

1540 BROADWAY NEW YORK, NY 10036-4086 PHONE: +1 212 692 1000 FAX: +1 212 692 1020
DM3\6297527. |

spy eeytiscoe

STA OF TT
